USCA11 Case: 20-13723    Date Filed: 08/19/2021    Page: 1 of 4



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13723
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:99-cr-06182-DMM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

SAMUEL DEORIO,

                                                         Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 19, 2021)

Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-13723      Date Filed: 08/19/2021    Page: 2 of 4



      Samuel Deorio, a federal prisoner, appeals the district court’s denial of his

motion for compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as

modified by § 603 of the First Step Act of 2018, Pub. L. 115–391, 132 Stat. 5194.

We affirm.

      In his motion, Mr. Deorio alleged that his asthma and his need for a hip

replacement put him at an increased risk of severe illness or death should he contract

Covid-19. In a short order, the district court denied the motion. It explained that Mr.

Deorio had “not demonstrated ‘extraordinary and compelling reasons’ that warrant

a reduction in his sentence, especially in light of the nature of his crime and criminal

history.” D.E. 300.

      Mr. Deorio argues that the district court misapplied § 3582(c)(1)(A) when it

found that he had not shown “extraordinary and compelling” reasons warranting a

sentence reduction. He further argues that the district court’s order is incapable of

meaningful appellate review as it is unclear as to whether it found him statutorily

ineligible for relief or if it made a discretionary determination not to reduce his

sentence.


      A district court must consider the factors set forth in 18 U.S.C. § 3553(a) in

adjudicating a motion for compassionate release. See United States v. Cook, 998

F.3d 1180 (11th Cir. 2021). In Cook, for example, the government—which had not

filed a response in the district court—conceded on appeal that one of the defendant’s

                                           2
          USCA11 Case: 20-13723       Date Filed: 08/19/2021    Page: 3 of 4



medical conditions presented an extraordinary and compelling reason for

compassionate release given the COVID-19 pandemic. See id. at 1185. We vacated

the denial of the defendant’s compassionate release motion because the district court

said only that the defendant’s medical conditions did not constitute extraordinary

and compelling circumstances and failed to consider the § 3553(a) factors. See id. at

1185-86. We explained, however, that a district court is not required to articulate its

reasoning in great detail, as long as the record reflects that it considered the

applicable § 3553(a) factors. See id. at 1185.


      For a number of reasons, we conclude that the district court here considered

the § 3553(a) factors and did not abuse its discretion in denying Mr. Deorio’s motion.

First, the guidelines from the CDC indicate that moderate-to-severe asthma “might

be” a COVID-19 risk factor, see United States v. Miles, 2020 WL 3256923, at *3

(E.D. Cal. June 16, 2020), and Mr. Deorio did not present any medical records

indicating that his asthma was in the moderate-to-severe-range. The district court

therefore did not abuse its discretion in concluding that Mr. Deorio had not shown

extraordinary and compelling circumstances. See United States v. Harris, 989 F.3d

908, 912 (11th Cir. 2021) (district court did not abuse its discretion in denying

motion for compassionate release because the defendant’s medical condition,

hypertension, was a condition that the CDC said “might” pose an increased risk due

to COVID-19). Second, unlike the situation in Cook, the government filed a response

                                          3
          USCA11 Case: 20-13723       Date Filed: 08/19/2021   Page: 4 of 4



to Mr. Deorio’s motion, and argued that the § 3553(a) factors weighed heavily

against a reduction of sentence. In part, the government pointed to Mr. Deorio’s

narcotics and firearm offenses in an attempted home invasion and his significant

criminal history, which included convictions for cocaine trafficking, burglary,

robbery, aggravated battery, and aggravated stalking. See D.E. 293 at 54-56. Third,

the district court specifically mentioned Mr. Deorio’s offenses and his criminal

history, and those matters go to several of the relevant sentencing factors, such as

the nature and circumstances of the offense and the defendant’s history (§

3553(a)(1)) and the need to protect the public from further crimes of the defendant

(§ 3553(a)(2)(C)). On this record we are satisfied that the district court considered

the § 3553(a) factors.


      Given our resolution, we need not address our recent decision in United States

v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021) (holding that district courts

considering compassionate release motions are bound by the policy statement set out

in U.S.S.G. § 1B1.13). The district court’s denial of Mr. Deorio’s motion is affirmed.


AFFIRMED.




                                          4